DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4 and 6-8 are currently pending.  Claims 1-3 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 4 and 6-8 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group I (claims 1-4) in the reply filed on Dec. 14, 2021 is acknowledged.  Applicant has elected Group I without traverse. Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
In paragraph 9 of the restriction election requirement mailed Oct. 20, 2021, it was indicated that Applicant should elect a single delivery carrier from claims 3, 4, 7, and 8. In the reply dated Dec. 14, 2021, applicants elected ALL species of delivery carriers of claim 3 and further description of each delivery carrier are noted. The examiner contacted Applicants’ representative (as noted in the attached interview summary) to clarify the elected delivery carrier. Applicant selected Polyarginines in addition to “the CPP”, which will include the amino acid sequence comprising SEQ ID NO: 1 for the initial search and examination. In the remarks filed 14DEC2021, Applicant indicated that claims 1-3 read on the elected species, thus claims 1-3 will be the subject of this first action on the merits. 

Information Disclosure Statement
The references cited on the information disclosure statement dated Jan. 5, 2021 were considered and have been made of record to the extent that each was provided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the species of claim 1 (i.e. HuR) must be shown or the feature canceled from the claim. Specifically, the amino acid sequence identified as TAT-HNS-3 is consistent with the amino acid sequence consisting of SEQ ID NO: 1 of the sequence listing; however, said sequence is annotated in Figure 1 as “TAT-HNS-3” not “TAT-HuR-HNS-3” ([0008]; claim 1-3). Further, the table of Figure 1 identifies TAT as consisting of the amino acid sequence “YGRKKRRQRRR”. This fact indicates that HNS-3 consists of the amino acid sequence “SPMGVDHMSGLSGVNVPGNASSG”; however, the top part of Figure 1 illustrates the underlined portion of the translated HNS identified as HNS-3 as not including the N-terminal “SP” amino acid sequence, which is included in the complete TAT-HNS-3 sequence identified as consisting of “YGRKKRRQRRRSPMGVDHMSGLSGVNVPGNASSG”.  Thus, Figure 1 is not consistent in its depiction of the recited sequences.  No new matter should be presented in any amended figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

--Peptide Sequence Claim Interpretation--
The Office generally interprets claims comprising SEQ ID NOs in the following manner: "comprising a sequence of SEQ ID NO: 1" requires only the minimal sequence segment (i.e. a dimer or 2mer) of SEQ ID NO: 1; "comprising the sequence of SEQ ID NO: 1" requires the full-length sequence with 100% identity to SEQ ID NO: 1 with or without any N-/C-terminal additions; "consisting of an amino acid sequence of SEQ ID NO: 1" encompasses any sequence of two or more amino acids fully contained within SEQ ID NO: 1 and potentially excluding other amino acid sequences; "consisting of the amino acid sequence of SEQ ID NO: 1" is limited to the sequence of the amino acids as specified by SEQ ID NO: 1, and nothing more or less; "an amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, and 3" is any sequence of two or more amino acids fully contained within SEQ ID NOs: 1, 2, or 3; and "the amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, and 3" requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.  However, it is noted that any of these interpretations may differ based on the specific claim language/structure of any given claim.  

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “SEQ ID No.” which is technically incorrect because of the presence of a lower case “o”; and a period (.) instead of a colon (:) (i.e., SEQ ID NO:).  See CFR § 1.821(d). 
Claim 3 is objected to because of the following informalities: 
Claim 3 includes a list of delivery carriers connected to “a sequence containing HNS-3” which is missing a grammatical conjunction (e.g., “and”, “or”, etc.).
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the cell penetrating short peptide TAT-HuR-HNS-3 for inflammatory diseases caused by the increase of inflammatory factors” in lines 2 and 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim since the claim previously only refers to TAT-HuR-HNS-3 without the additional description present in lines 2-3. 

Claims 1-3 are rejected under 35 U.S.C. 112(b), because the meaning of the term “shown in” is unclear.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “shown in” in claim 1 could be used to mean “consisting of”, “comprising”, or something else. The term is indefinite because the specification does not clearly redefine the term.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b), because it is unclear what “the amino acid sequence containing HNS-3” requires. There is no clear definition of HNS-3. While the claim refers to “the amino acid sequence containing HNS-3”, there is no mention of HNS-3 without TAT or HuR in the specification. Specifically, the only reference in the disclosure to HNS-3 is in figure 1 of the drawing, which indicates that HNS-3 could be more than one amino acid sequence, as illustrated by the top underlined portion (MGVDHMSGLSGVNVPGNASSG) and the C-terminal portion of TaT-HNS-3 (SPMGVDHMSGLSGVNVPGNASSG), which indicate different sequences for HNS-3. Therefore, it is not clear what is intended by “the amino acid sequence containing HNS-3”.
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).  
For the purposes of this Office Action, this term “HNS-3” will be considered to be consistent with the term “HuR-HNS-3” which is considered to comprise the amino acid sequence: “SPMGVDHMSGLSGVNVPGNASSG”. In addition, the phrase “the amino acid sequence containing HNS-3” is considered to comprise SEQ ID NO: 1. 

Claim 3 is rejected under 35 U.S.C. 112(b) because the omission of a grammatical conjunction between the terms “Transportan,” and “Polyarginines” make the meets and bounds of the claim unclear. Specifically, it is unclear if the delivery carrier(s) recited in claim 3 are to be used in the alternative or are all required to meet the limitation. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claims 2-3 depend from claim 1, which recites the limitation of a “cell penetrating short peptide TAT-HuR-HNS-3”; however, claim 2 recites “the amino acid sequence containing HNS-3”, which does not clearly require the TAT-HuR portion required by claim 1.  Further, claim-3 recites “the amino acid sequence containing HNS-3 includes” a number of other cell penetrating peptides that are distinct from TAT.  Thus, it is not clear if the portion of SEQ ID NO: 1 containing TAT is required to be included in the further additions of delivery carriers recited in claim 3 such that the peptide of claim 3 requires both TAT and one or more additional delivery carrier(s) recited in claim 3. In addition, the specification does not contain clear support for the combination of the TAT-HuR-HNS-3 (SEQ ID NO: 1) sequence with any other delivery carriers(s). Therefore, the recitation in claim 3 of “wherein the amino acid sequence containing HNS-3” fails to further limit the inadequately defined cell penetrating short peptide TAT-HuR-HNS-3 of claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been 
Applicant has not complied with one or more conditions for receiving the benefit of the foreign filing date under 35 U.S.C. 119(a)-(d), as follows: The instant application fails to provide a certified translation for the Chinese application, CN 2020106054710, filed on Mar. 23, 2021, to which benefit of priority has been claimed. 35 U.S.C. 119(b)(3) gives the Director authority to require a certified copy of the foreign application and an English translation if the foreign application is not in the English language and such other information as the Director may deem necessary. See § MPEP 201.14 Right of Priority, Formal Requirements [R-5]. As such, applicants' claim for the benefit of foreign priority has not yet been perfected.  
The examiner is hereby requiring applicants to provide an English language translation of all Chinese priority documents to which the instant application claims benefit so that a determination of the priority date for the instant application can be made.  

Conclusion
Claims 1-3 are rejected.  No claims are currently allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658